Appeal by the defendant from a judgment of the County Court, Dutchess County (Molea, J.), rendered May 17, 2000, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In support of his motion to renew and reargue his application to controvert the search warrant, the defendant failed to make the necessary “substantial preliminary showing” that the search warrant was issued based upon an affidavit containing knowingly or intentionally false statements or material omissions (Franks v Delaware, 438 US 154, 155-156; see People v Alfinito, 16 NY2d 181).
The defendant’s remaining contentions are without merit. Krausman, J.P., Luciano, Adams and Townes, JJ., concur.